Citation Nr: 0940592	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  08-18 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for residuals of right hand scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1967 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Veteran provided testimony at a September 2009 hearing 
before the undersigned.  A transcript of the proceeding is 
associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is required 
before the issue of entitlement to a disability evaluation in 
excess of 20 percent for residuals of a right hand scar can 
be adjudicated.  Specifically, it is determined that an 
examination is necessary, for the reasons discussed below.    

In January 2006, the Veteran filed a claim for an increased 
disability rating, indicating that the pain in his right hand 
had worsened and he experienced decreased sensation.  In a 
May 2008 statement, the Veteran indicated that he experiences 
numbness and loss of sensation of his right hand.  During the 
September 2009 hearing, the Veteran testified that in 
addition to numbness, he experiences constant cramping of his 
right hand.  The Veteran testified that he had been diagnosed 
with carpal tunnel syndrome, but the Board points out that a 
claim of service connection for carpal tunnel syndrome was 
denied in the October 2006 rating action; however, the 
Veteran has not appealed that determination.  The last VA 
examination was conducted in October 2006, prior to the 
Veteran's statement and subsequent hearing testimony in which 
he asserted that his hand was worse.  Thus, an examination is 
necessary to determine the current level of severity of the 
aforementioned disability.  Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination in order to 
determine the current level of severity of 
his service-connected residuals of a right 
hand scar.  The claims folder should be 
made available to the examiner for review.  
Any indicated evaluations, studies, and/or 
tests deemed to be necessary by the 
examiner should be accomplished.  

The examiner should identify and describe 
the severity of all symptoms, including 
numbness, loss of sensation, cramping, 
limitation of function, and whether there 
is objective evidence of pain on motion.  
Finally, the examiner should state whether 
there are any neurological residuals 
associated with the Veteran's service-
connected disability and identify any 
nerves involved.

2.  Thereafter, readjudicate the Veteran's 
claim.  If the decision with respect to the 
claim remains adverse to the Veteran, he 
and his representative should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


